WALD, Circuit Judge,
dissenting:
The majority rules that the Competition in Contracting Act of 1984, 41 U.S.C. §§ 251 et seq. (1988) (“CICA”), which prescribes competitive procedures for procurement of property and services by executive agencies, and the Federal Acquisition Regulations (“FAR”), collected in Title 48 of the Code of Federal Regulations, which provide uniform policies and procedures for acquisitions by executive agencies, do not govern the selection of a developer for the Federal Triangle Project, a federal office building and international and cultural trade center that will ultimately be financed with public funds. The *459majority also rules that it was not necessary for the PADC to offer any explanation for its choice of a developer for this over-$650 million project. I believe that Congress intended for CICA and FAR to apply to the selection of a developer for the Federal Triangle Project and that the PADC was required to give some explanation for its decision. However, since I also agree with the district court that Saratoga was not prejudiced by any violation of CICA and FAR, I would affirm its decision in large part, remanding only to require the PADC to provide the missing rationale for its decision.
I. Applicability of CICA AND FAR
As a wholly-owned government corporation, the PADC qualifies as an executive agency that is presumptively subject to CICA whenever it makes purchases or contracts for property or services. See 41 U.S.C. § 252(a) (1988); see also 40 U.S.C. § 472(a) (1988) (“executive agency” includes any wholly-owned government corporation). FAR also applies to the PADC whenever it makes an “acquisition,” defined as “the acquiring by contract with appropriated funds of supplies or services (including construction) by and for the use of the Federal Government through purchase or lease, whether the supplies or services are already in existence or must be created, developed, demonstrated, and evaluated.” 48 C.F.R. § 2.101 (1993); see also 48 C.F.R. § 1.103 (1993). Because the private developer selected to construct the Federal Triangle Project will be fully reimbursed with GSA funds, and because the federal government will own the building after an up-to-35-year lease, the selection of a developer for the Project clearly constitutes both a “purchase or contract for property or services” within the meaning of CICA and an “acquisition” within the meaning of FAR. Moreover, the Federal Triangle Development Act, 40 U.S.C. §§ 1101 et seq. (1988) (“FTDA”), contains no explicit indicia of a congressional intent to exempt the Federal Triangle Project from the requirements of CICA or FAR. Cf. Statute of Liberty-Ellis Island Commemorative Coin Act, Title I, Pub.L. No. 99-61, § 107, 99 Stat. 113 (1985) (“No provision of law governing procurement or public contracts shall be applicable to the procurement of goods or services necessary for carrying out the provisions of this title.”); 39 U.S.C. § 410(a) (1988) (“no Federal law dealing with public or Federal contracts, [or] property ... shall apply to the exercise of the powers of the Postal Service”). Due to the absence of such an express disclaimer, the FTDA lacks a clear statement of congressional intent to allow the PADC to select the developer for the Federal Triangle Project without regard to the strictures of CICA and FAR.
Contrary to my colleagues, I believe, along with the district court, that § 1104(a)(3) of the FTDA, which instructs the PADC to select a developer for the Federal Triangle Project “in accordance with the existing policies and procedures of the Corporation for a development competition,” 40 U.S.C. § 1104(a)(3), does not evidence any congressional intent to exempt the PADC from the requirements of CICA or FAR. See Sarato-ga) 777 F.Supp. at 37 n. 4. Nor do the PADC’s policies and procedures for conducting a development competition themselves explicitly preclude compliance with CICA or FAR. The majority relies heavily on the fact that, prior to the enactment of the FTDA, the PADC had conducted four “development competitions” for privately-funded projects without complying with CICA or FAR. Due to the absence of any appropriated funds in these development competitions, the PADC considered itself exempt from the constraints of the federal procurement laws and regulations. However, the PADC does uniformly comply with CICA and FAR whenever it conducts sealed-bid competitions to select contractors for publicly-funded projects. Based on this information, the majority concludes that § 1104(a)(3)’s use of the phrase “development competition” demonstrates a congressional intent for the PADC to comply solely with its procedures for privately-funded projects, and to ignore entirely the requirements for publicly-funded endeavors.
A more logical reading of congressional intent, however, is that Congress must have assumed that while the PADC’s development policies and procedures do not require that a “development competition” comply with CICA and FAR when only private funds are *460involved, CICA and FAR would apply to a hybrid situation such as this one — where a private developer will be eventually reimbursed through the use of public funds. My reading of congressional intent to cover the Federal Triangle Project in federal procurement law is compelled in part by the enormity of the Federal Triangle Project, both in terms of public resources and physical presence. The Federal Triangle Project, billed as second in size only to the Pentagon, will consume $665 million of the public fisc, at the very least. The grandeur of the project buttresses the presumption that Congress intended that its development would comply with at least the basic principles of federal procurement law, rather than merely five typewritten pages of the PADC’s procedures. In sum, I think the evidence plainly demonstrates that Congress intended CICA, FAR, and the PADC’s procedures to apply to the selection of a developer for the Federal Triangle Project.1
Nor do I agree with the majority that § 1104(a)(3) falls within the “savings clause” of CICA, which provides that
except in the case of procurement procedures otherwise expressly authorized by statute, an executive agency in conducting a procurement for property or services— (A) shall obtain full and open competition through the use of competitive procedures in accordance with the requirements of this title.
41 U.S.C. § 253(a)(1) (1988) (emphasis added). The majority reads this provision to mean that whenever Congress specifies any procurement procedures for an executive agency in a separate statute, it automatically exempts the agency altogether from compliance with CICA. For CICA’s full and open competition requirements to govern the agency’s actions in such a case, Congress would always have to reiterate in .the separate statute that CICA applies. The majority’s interpretation, however, threatens to severely undermine CICA’s statutory scheme, which presumptively applies to all executive agencies, by forcing Congress to restate affirmatively CICA’s application on a statute-by-statute basis whenever it mentions any additional special • requirements. I cannot subscribe to so broad a reading of CICA’s exemption clause, which cuts against the statutory grain. Section 253 of CICA sets up a general scheme under which all executive agencies “shah” use competitive procedures (either by soliciting sealed bids or requesting competitive proposals), unless the project falls into an exclusive set of narrowly-drawn situations in which the agency “may” rely on “procedures other than competitive procedures.” 41 U.S.C. § 253(c); see also 41 U.S.C. § 253(f) (requiring detailed justification for use of noncompetitive procedures). Thus CICA’s statutory framework underscores Congress’ view that competitive procedures in the federal procurement sphere are a crucial ingredient in meeting the goal of economizing the vast amount of public resources expended every year by federal agencies when purchasing and contracting for property and services. Conscious of pri- or noncompetitive practices by executive agencies that were detrimental both to competitors and the public alike, see H.R.Rep. No. 861, 98th Cong., 2d Sess. at 1428 (1984), U.S.Code Cong. & Admin.News 1984, pp. 697, 2116, Congress created a presumption of reliance on competitive procedures that would promote “full and open” competition in federal procurement. See 41 U.S.C. §§ 253(a) & (f).
Assuredly, § 253(a) says that Congress may expressly authorize procurement procedures that provide otherwise, but in the context of Congress’ clearly-stated objective of ensuring that executive agencies adhere to competitive procedures whenever possible, and indeed its focus on restricting CICA’s own exceptions for noncompetitive procedures, see generally H.R.Rep. No. 861, 98th Cong., 2d Sess. 1421-28 (1984), U.S.Code Cong. & Admin.News 1984, pp. 2109-2116, I think that the language of § 253(a) indicates that Congress deliberately limited the savings clause to situations in which Congress *461“expressly authorized” an agency to ignore CICA’s requirements. Such “express authorization” can take the form of either an explicit statement repudiating CICA, or the prescription of procedures which by their nature are in marked contradiction to CICA. To me, the use of the word “otherwise” in conjunction with the phrase “expressly authorized” highlights this notion of conflict, suggesting that, for the exemption to apply, the procurement procedures sanctioned by the non-CICA statute must be contrary to CICA’s requirements. CICA’s legislative history certainly seems to indicate a congressional intent to limit the application of the savings clause to instances in which the “procurement procedures otherwise expressly authorized by statute” conflict with CICA. . The Conference Report on CICA, which recommended the actual language of § 253(a)(1), described the substantively indistinguishable precursor to the savings clause2 as follows: “Agencies are required ... to use competitive procedures ... unless a statutory exception allowing the use of noncompetitive procedures is met.” H.R.Rep. No. 861, ,98th Cong., 2d Sess. at 1421 (1984), U.S.Code Cong. & Admin.News 1984, p. 2109 (emphasis added). The legislative history appears thus to demonstrate an intent to excuse an executive agency from the requirements of CICA only where it or another statute has authorized the use of noncompetitive procurement procedures, which by their nature conflict with CICA’s presumption of full and open competition.3 Congress sought to exempt agencies from the burden of complying with CICA only where compliance would be incompatible with the nature of the operation or when Congress itself expressly stated that CICA did not apply. It did not, however, intend to create a loophole such as the majority envisions, whereby an executive agency can avoid the constraints of CICA whenever Congress affirms the agency’s own procurement procedures, even when the agency’s procedures are' entirely compatible with CICA’s requirements. My view that, absent conflict or an express exemption from CICA, both CICA’s and the PADC’s procedures apply, also coincides with the basic principle of statutory construction that “[t]he courts are not at liberty to pick and choose among congressional enactments, and when two statutes are capable of co-existence, it is the duty of the courts, absent a clearly expressed congressional intention to the contrary, to regard each as effective.” Morton v. Mancari, 417 U.S. 535, 551, 94 S.Ct. 2474, 2483, 41 L.Ed.2d 290 (1974); see also Smith v. Robinson, 468 U.S. 992, 1024, 104 S.Ct. 3457, 3474, 82 L.Ed.2d 746 (1984) (Brennan, J., dissenting) (“conflicting statutes should be interpreted so as to give effect to each but to allow a later enacted, more specific statute to amend an earlier, more general statute only to the extent of the repugnancy between the two statutes”). The FTDA certainly does not “clearly express” an intent to exempt the PADC from CICA.
The PADC’s procedures are competitive and complement, rather than conflict with, CICA. Indeed, because they are specifically fashioned with an eye toward the PADC’s specific internal • structure, the PADC’s procedures provide something that CICA does *462not — they differentiate between the responsibilities of the Chairman, the Board, and the staff in conducting a development competition. See, e.g., PADC Development POLICIES and Peocedures at 21-23 (Chairman decides when to initiate development competition, staff analyzes proposals, and Board chooses developer). In addition, the PADC’s procedures impose specific obligations on the Corporation not found in CICA, such as preparing an environmental assessment for the prospectus and each development proposal, refraining from talking to one developer about another’s proposal, compelling the Board to listen to a final PADC staff analysis prior to selecting a developer, and requiring that the developers make oral presentations and furnish the PADC with copies of all materials used in such presentations. While CICA only requires a solicitation of proposals to be designed so as to “achieve full and open competition for the procurement,” 41 U.S.C. § 253a(a)(l) (1988), the PADC’s procedures specify that the PADC must conduct a nationwide effort to inform and interest developers so as to assure high quality proposals. On the other hand, CICA contains the general requirements for planning a solicitation, soliciting bids, evaluating proposals, discussions with offerors, and written notification of the award. On the whole, therefore, CICA’s and the PADC’s procedures are supplementary.
Finally, I disagree with the majority that there are inherent conflicts between the PADC’s procedures and FAR that excuse the PADC from complying with FAR when selecting a developer. FAR applies to all acquisitions “except where expressly excluded.” 48 C.F.R. § 1.103 (1993). Section 1104(a)(3) certainly does not expressly exempt the Federal Triangle Project from the requirements of FAR. Moreover, I fail to see any irreconcilable conflicts between FAR and the PADC’s procedures. For example, it is not impossible for the PADC to reject any proposals “that do not comply with the mandatory requirements of the prospectus,” PADC Development Policies AND Prooedures at 22, and to comply with § 15.610(c)(2) of FAR, which requires the “contracting officer” to advise offerors of any deficiencies in their proposals during the oral or written discussion period. See 48 C.F.R. § 15.610(c)(2) (1993); cf. Maj. op. at 454. According to § 15.609(a) of FAR, a proposal does not even reach the discussion stage unless it is in the “competitive range,” i.e., it has a “reasonable chance of being selected for award.” 48 C.F.R. § 15.609(a) (1993). Thus, under the PADC’s procedures, any proposal that does not comply with the mandatory requirements of the prospectus will not be in the competitive range, and therefore FAR does not require the PADC to hold discussions with the developer to inform him of any deficiencies therein. Nor is there a conflict between the PADC’s procedures’ direction that exclusive contract negotiations must follow the selection of a developer of the Federal Triangle Project and § 15.402(d) of FAR, which states that “a proposal ... can be accepted by the Government to create a binding contract ... following negotiations.” 48 C.F.R. § 15.-402(d) (1993) (emphasis added); cf. Maj. op. at 454. Indeed, these provisions are entirely consistent. Finally, the majority’s emphasis on FAR’s “1500 densely printed pages” of “rigid and bureaucratic” procedures, Maj. op. at 454, is misleading. Only a narrow subset of these “densely printed” pages relate to competitive solicitations for negotiated acquisitions such as the one at issue here.
II. Prejudice to Saratoga
Assuming CICA and FAR apply to the Federal Triangle Project, the next question is whether Saratoga has borne the “ ‘heavy burden of showing either that (1) the procurement official’s decisions on matters committed primarily to his own discretion had no rational basis, or (2) the procurement procedure involved a clear and prejudicial violation of applicable statutes or regulations.’ ” Irvin Indus. Canada, Ltd. v. United States Air Force, 924 F.2d 1068, 1072 (D.C.Cir.1990) (quoting, inter alia, Kentron Hawaii, Ltd. v. Warner, 480 F.2d 1166, 1169 (D.C.Cir.1973)); see also Elcon Enterprises, Inc. v. Washington Metro. Area Transit Auth., 977 F.2d 1472, 1478 (D.C.Cir.1992). The district court agreed with Saratoga that the PADC’s deletion of the financing criterion and the alleged modification of the affirmative action criteri*463on violated CICA and FAR. Saratoga, 777 F.Supp. at 38. CICA and FAR do not allow agencies to stray from the criteria provided to potential offerors in the prospectus. For example, CICA and FAR require executive agencies such as the PADC to evaluate competitive proposals “based solely on the factors specified in the solicitation,” 41 U.S.C. § 253b(a) (1988), and to award contracts “to the responsible source whose proposal is most advantageous to the United States, considering only price and the other factors included in the solicitation.” 41 U.S.C. § 253b(d)(4) (1988); see also 48 C.F.R. § 15.608(a) (1993) (obligating agency to evaluate competitive proposals solely on factors specified in solicitation).
There is no doubt that the PADC did not base its selection decision on one of the eight factors specified in the prospectus — the financing criterion. It is less clear, however, whether CICA and FAR merely prohibit the PADC from basing its decision on additional factors not specified in the prospectus, or whether CICA and FAR require the PADC to consider all of the factors mentioned in the prospectus, unless the Corporation gives the bidders an opportunity to respond to a change in the factors. In any event, by eliminating the financing criterion without affording the offerors sufficient time to restructure their proposals in response to the change, the PADC certainly violated FAR, which provides that a “contracting officer shall not award a contract unless any amendments made to an RFP [request for proposal] have been issued in sufficient time to be considered by prospective offerors.” 48 C.F.R. § 15.410(b) (1993); see also 48 C.F.R. § 15.606(b)(4) (1993) (if change in solicitation requirements is so substantial that it warrants complete revision of solicitation, contracting officer shall cancel original solicitation and issue new one). The deletion resolution was passed only minutes before the Board’s final vote.
Deciding whether Saratoga suffered prejudice from the PADC’s last-minute deletion of the financing criterion requires a determination of whether there is a reasonable possibility that Saratoga “would have altered its proposal to its competitive advantage had it been given the opportunity to respond to the altered requirements.” 4 IRT Corp., Comp. Gen.Dec. B-246991 (Apr. 22, 1992) 92-1 CPD ¶ 378 at 3; see also Kentron Hawaii Ltd. v. Warner, 480 F.2d at 1181 (D.C.Cir.1973) (“One complaining of procedural irregularity in the procurement process must first show that the alleged error at least potentially affected the substantive result.”); Chaffins Realty Co., Inc., Comp.Gen.Dec. B-247910.3 (June 8, 1993) 93-1 CPD ¶ 440 at 5 (where protestor was denied opportunity to submit a bid, protest was sustained because “the possibility that the protestor would have been in contention for [the] award [was] sufficiently high”); Logitek, Inc.—Reconsideration, Comp.Gen.Dec. B-238773.2, (Nov. 19, 1990) 90-2 CPD ¶ 401 at 2 (prejudice generally presumed unless protestor clearly would not have been successful offeror absent violation). In Irvin Indus. Canada, Ltd. v. United States Air Force, 924 F.2d 1068 (D.C.Cir.1990), we found clear prejudice to the three losing offerors where the Air Force had given the winning bidder additional time to develop the product and had ignored material defects and deviations from the terms of the solicitation in the winning proposal, because it was “reasonably clear that another bidder, given the benefit of the similarly relaxed *464requirement ... would have bid in such a manner that it would have been in line for the award.” Id. at 1074 n. 71 (citations omitted).
Saratoga cannot meet the “heavy burden” of -demonstrating prejudice. See id. at 1072. Although Saratoga contends that advance knowledge of the elimination of the financing criterion would have allowed it to spend more time discussing design in its oral presentation and to expand its budget for additional design features, neither of these claims suffices to show a real possibility that with foreknowledge, Saratoga would have altered its proposal sufficiently to enter the winner’s circle. First, Saratoga’s assertion that it wasted valuable time discussing financing during its oral presentation is insufficient to distinguish its plight from that of all the other bidders. Second, Saratoga’s claim that with financing requirements out of the picture, it could have proposed a less cost-conscious design is similarly unpersuasive. Had Saratoga proposed a more expensive design, it would have weakened its competitive position on the just as critical “project costs” criterion, which is quite independent of the “financial experience, resources, and commitment” criterion that was deleted. Finally, and even more important, the October 17, 1989 final PADC staff evaluation of the proposals gave Delta and Saratoga an identical rating on the financing criterion. J.A. at 1026. Thus in theory, these two bidders should have been equally affected by the elimination of this one criterion. And because all eight selection criteria were to be weighed equally, the relative ratings of bidders as to the remaining criteria stayed constant. In sum, even if Saratoga had been given its opportunity to respond to the deletion of the financing criterion, I can envision no scenario in which it would have made it into the winner’s circle. The bottom line is that under the seven-factor rating system, Delta received seven votes in the competition, and Saratoga received none.
As a second bite at the apple, Saratoga seeks to enjoin the GSA Administrator from performing any of its obligations under its lease with Delta. Saratoga alleges that the GSA violated the Public Buildings Act of 1959, as amended in 1988, by entering into the thirty-year lease for the Federal Triangle building. See 40 U.S.C. §§ 601 et seq. (1988). The 1988 Amendments to the Public Buildings Act of 1959 provide that the GSA
may acquire a leasehold interest in any building which is constructed for lease to, and for predominant use by, the United States only by the use of competitive procedures required by ... [CICA].
40 U.S.C. § 618(b) (1988) (emphasis added). Saratoga’s challenge, however, essentially duplicates its challenge to the PADC’s conduct of the Federal Triangle Project award competition and can be dismissed on the same grounds. Even assuming a violation of CICA, Saratoga suffered no prejudice. Therefore, Saratoga cannot obtain relief against the GSA any more than it can obtain relief against the PADC.
III. CONTEMPORANEOuS STATEMENT of Reasons
Finally, I disagree with the majority’s finding that the PADC provided us with ample information to review its selection of Delta as the development team for the Federal Triangle Project. See Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420, 91 S.Ct. 814, 825, 28 L.Ed.2d 136 (1971); see also Camp v. Pitts, 411 U.S. 138, 143, 93 S.Ct. 1241, 1244, 36 L.Ed.2d 106 (1973). The October 18, 1989 resolution selecting Delta was printed on a one-page form with only one terse sentence pertaining to the selection process: “after several months of review and analysis, and after consultation with the International Cultural and Trade Center Commission, and the General Services Administration, the Board has completed its evaluation.” J.A. at 1067. Although the majority relies on the PADC staff’s final evaluation of the proposals to substantiate the Corporation’s decision to select Delta, the October resolution nowhere incorporates this final evaluation so as to provide an easy reference point for the Board’s decision. Just because the PADC’s procedures require the PADC to listen to a final staff evaluation before selecting a developer, we cannot be sure that the Board made its decision on the basis of that evaluation. Cf. Maj. op. at 457. But even if the resolution had referenced the staff evaluations, these evaluations, which were prepared on the basis of the original eight crite*465ria, were, by the PADC’s own admission, “analytical in nature, and did not rank the developers nor make any recommendation” for the ultimate award/ J.A. at 113. While these same underlying staff evaluations did help to provide sufficient evidence to determine that Saratoga suffered no prejudice from the deletion of the financing criterion, I remain troubled by the PADC’s failure to explain the standards on which it relied, how its conclusion was reached, or what factors influenced its decision. The staff evaluations cannot supply the missing links in the deci-sionmaking chain. Without some signals from the Board itself, we cannot know for sure that the Board did not ignore the staff reports altogether and base its award on extraneous or arbitrary factors.5 Thus the PADC’s fiat-like announcement of the award failed to provide an adequate basis for judicial review under the APA and crossed the critical line between being “tolerably terse” and “intolerably mute.” See Reeve Aleutian Airways, Inc. v. United States, 889 F.2d 1139, 1144 (D.C.Cir.1989) (quoting Greater Boston Television Corp. v. FCC, 444 F.2d 841, 852 (D.C.Cir.1970), cert. denied, 403 U.S. 923, 91 S.Ct. 2229, 29 L.Ed.2d 701 (1971)). Moreover, the October resolution violated FAR, which states that “[t]he supporting documentation prepared for the selection decision shall show the relative differences among proposals and their strengths, weaknesses, and risks in terms of the evaluation factors. The supporting documentation shall include the basis and reasons for the decision.” 48 C.F.R. § 15.612(d)(2) (1993). Accordingly, I would remand to require the PADC to supplement the administrative record with an explanation of the reasons for its decision. See Camp v. Pitts, 411 U.S. at 142-43, 93 S.Ct. at 1244; Overton Park, 401 U.S. at 420-21, 91 S.Ct. at 826; Occidental Petroleum Corp. v. SEC, 873 F.2d 325, 337-38 (D.C.Cir.1989).

. To repeat the relatively simplistic analogy of the majority, because the Federal Triangle Project involves both public funds (normally associated with Set A of procedures) and a private development competition (normally associated with Set B of procedures), Congress expected the PADC to use both Set A and Set B of procedures. Cf. Majority opinion ("Maj. op.”) at 454.


. The precursor to the savings clause, found in S. 338, stated that "[ejxcept as ... otherwise provided by law, executive agencies shall use competitive procedures in making contracts for property and services.” S.Rep. No. 50, 98th Cong., 1st Sess. at 42 (1983) (emphasis added). Although the language of § 253(a)(1) is more explicit than this provision, specifically mentioning "procurement procedures otherwise expressly authorized by statute,” it differs in no material respect for purposes of analysis.


. Drawing a line between procurement procedures that conflict with CICA and those that do not is consistent with Rapides Regional Medical Center v. Department of Veterans' Affairs, 974 F.2d 565 (5th Cir.1992), the only case to interpret the savings clause. In Rapides, the court used the prism of congressional intent to examine whether the savings clause excused “sharing arrangements” for expensive medical equipment for the Veterans’ Administration from the competitive procurement requirements of CICA. In concluding that CICA did not apply, the court contrasted Congress’ intent to base reimbursement for the sharing arrangements " ‘on a methodology that provides appropriate flexibility to the heads of the facilities concerned,’ taking into account ‘local conditions and needs and the actual cost to the providing facility of the resource involved,’ ” with CICA’s emphasis on ensuring a steady supply of materials and minimizing costs "without taking into account added considerations affecting private contractors.” Id. at 574 (quoting 38 U.S.C. § 8153(b)).


. Appellees suggest that Saratoga’s claims of prejudice from the deletion of the financing criterion are barred by the company’s failure to object to the deletion when the PADC first suggested that it was considering such a move. Sarato-ga convincingly responds that at the time of the September 29 letter, it did not object to the possible deletion of the financing criterion because the PADC plainly had the authority to eliminate the criterion. Saratoga’s allegations of prejudice stem from the PADC’s failure to give the developers time to alter their proposals in response to the change once it was adopted, not from the elimination itself. Because Saratoga had no opportunity to object to the actual deletion of the financing criterion in the administrative proceedings, it did not waive its right to challenge this action. Cf. United States v. Tucker Truck Lines, Inc., 344 U.S. 33, 36-37, 73 S.Ct. 67, 69, 97 L.Ed. 54 (1952) (requiring litigants to raise objections in first instance before administrative agency at time appropriate under agency’s practice); Salt Lake Community Action Program, Inc. v. Shalala, 11 F.3d 1084, 1087 (D.C.Cir.1993) (objections to agency proceedings must be presented to agency to allow agency to make a factual record, exercise its discretion, or apply its expertise).


. My uncertainty as to whether the Board considered the staff reports when voting is not in conflict with relying on the staff reports to aid the determination that Saratoga suffered no prejudice. The staff reports' equal ranking of Delta and Saratoga on the financing criterion is an objective indicator that no prejudice resulted from its deletion, regardless of whether the evaluation influenced the Board's decision to select Delta.